Case 4:18-cv-00341-ALM-CMC Document 19 Filed 03/05/19 Page 1 of 4 PageID #: 138



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and              §
  others similarly-situated,                         §
                                                     §
                    Plaintiff,                       §
                                                     §    CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                 §
                                                     §
  REVIVAL    HOME     HEALTHCARE                     §
  SERVICES, INC. and SYLVESTER C.                    §
  UDEZE,                                             §
                                                     §
                   Defendants.                       §


            PLAINTIFF’S MOTION TO COMPEL DOCUMENT PRODUCTION
                   FROM DEFENDANTS AND BRIEF IN SUPPORT

         Plaintiff files this Motion to Compel Document Production from Defendants and

 respectfully shows the Court as follows:

                       I.        OVERVIEW & FACTUAL BACKGROUND

         On May 10, 2018, Plaintiff filed his Original Complaint (Doc. 1). Defendants filed their

 Original Answer on June 5, 2018 (Doc. 4). The Court entered its Order Governing Proceedings on

 July 24, 2018, setting an August 24, 2018, deadline for the exchange of initial disclosures (Doc.

 5). Defendants served their initial disclosures on Plaintiff’s counsel on August 28, 2018, and noted

 that “[a]ll relevant payroll information in Defendants’ possession, custody, or control will be

 provided to Plaintiff’s counsel post haste.” But no such documents have ever been produced.

         On September 18, 2018, Plaintiff’s counsel specifically requested that Defendants produce

 the documents that should have accompanied their initial disclosure and, as has been customary in

 this case, received no response from Defendants’ counsel. See Emails attached as Exhibit A hereto.

 On September 28, 2018, Plaintiff’s counsel served Plaintiff’s Requests for Admission and First

 Motion to Compel Production                                                                   Page 1
Case 4:18-cv-00341-ALM-CMC Document 19 Filed 03/05/19 Page 2 of 4 PageID #: 139



 Request for Production on Defendants, and again reminded Defendants that Plaintiff still had not

 received the documents related to Defendants’ initial disclosure. See id. Again, Defendants

 disregarded Plaintiff’s request to produce the initial disclosure documents.

         Defendants failed to respond to Plaintiff’s Requests for Admission and First Request for

 Production, so Plaintiff filed his First Stage Motion for Notice to Potential Plaintiffs & Conditional

 Certification (“Motion for Conditional Certification”) (Doc. 11) on November 2, 2018, based on

 deemed admissions.1 On November 15, 2018, Defendants filed a Motion to Withdraw Admissions

 (Doc. 12), and in response thereto Plaintiff detailed Defendants’ failure to comply with their

 discovery obligations (see Doc. 14). Still, Defendants failed or refused to respond to Plaintiff’s

 First Request for Production or produce any documents. On January 24, 2019, Plaintiff’s counsel

 again reminded Defendants’ counsel that Defendants “still have not produced any documents

 either in response to our requests for production or as required by the local rules and scheduling

 order applicable to this case.” See Emails attached as Exhibit B hereto.

         The parties conferred by telephone about Defendants’ failure to comply with their

 discovery obligations on February 7, 2019, and Defendants finally served their Response to

 Request for Production on February 7, 2019, indicating that “[a]ll responsive documents are

 attached, if any exist.” See Defendants’ Response to Request for Production attached as Exhibit C

 hereto. However, the only documents Defendants produced are plaintiff’s annual earnings report

 and forms indicating that plaintiff (and some other employees) picked up their paychecks. See



 1
   Contrary to Defendants’ argument during the February 27, 2019, hearing on Plaintiff’s Motion
 for Conditional Certification, “any matter admitted under rule 36(a) is conclusively established.”
 See Dukes v. S. Carolina Ins. Co., 770 F.2d 545, 549 (5th Cir. 1985). “This conclusive effect
 applies equally to those admissions made affirmatively and those established by default.”
 American Auto. Ass’n v. AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.2d 1117, 1120 (5th
 Cir. 1991).


 Motion to Compel Production                                                                     Page 2
Case 4:18-cv-00341-ALM-CMC Document 19 Filed 03/05/19 Page 3 of 4 PageID #: 140



 Sample Check Pick Up Form attached as Exhibit D hereto. Plaintiff’s counsel again reminded

 Defendants’ counsel, during the February 27, 2019, hearing on Plaintiff’s Motion for Conditional

 Certification, that Defendants still have not produced responsive documents, including time

 keeping and payroll records for Plaintiff. However, to date, no other responsive documents have

 been produced to Plaintiff.

                               II.   ARGUMENT AND AUTHORITIES

           The Court’s Order Governing Proceedings (Doc. 5) clearly states that the parties must

 produce, as part of the initial mandatory disclosure, “[a] copy of all documents . . . in the

 possession, custody, or control of the disclosing party that are relevant to the claim or defense of

 any party.” Local Rule CV-26(d) further defines what is “relevant to the claim or defense of any

 party.” The documents sought by Plaintiff are well within that definition.

           Furthermore, under Rule 34(b)(2), Defendants were required to respond to Plaintiffs’ First

 Request for Production within 30 days of being served with the requests – that deadline was

 October 29, 2018. Defendants did not respond to these requests until February 7, 2019, well after

 the deadline, and therefore waived all objections. And Defendants did not assert any objections.

 See Exhibit C. Therefore, Plaintiff asks this Court to compel Defendants to promptly produce all

 responsive documents.


                                        III.   CONCLUSION

           Because Defendants have repeatedly ignored their discovery obligations, Plaintiff

 respectfully asks this Court to order Defendants to produce all documents responsive to Plaintiff’s

 First Request for Production and any other documents “relevant to the claim or defense of any

 party.”




 Motion to Compel Production                                                                   Page 3
Case 4:18-cv-00341-ALM-CMC Document 19 Filed 03/05/19 Page 4 of 4 PageID #: 141




                                             Respectfully Submitted:

                                             By: /s/ Corinna Chandler
                                                      Corinna Chandler
                                                      Texas Bar No. 24061272
                                                      Chandler Law, P.C.
                                                      3419 Westminster #343G
                                                      Dallas, Texas 75205
                                                      972-342-8793
                                                      972-692-5220 (fax)
                                                      chandler@chandlerlawpc.com

                                                     ATTORNEY FOR PLAINTIFFS




                               CERTIFICATE OF CONFERENCE

        I hereby certify that movant’s counsel has complied with the meet and confer requirement
 in LOCAL RULE CV-7(h) and this motion is opposed. Plaintiff’s counsel (Corinna Chandler) and
 Defendants’ counsel (Michael Cramer) conferred by email and telephone on numerous occasions,
 as described more fully above, and in person on February 27, 2019, regarding the relief sought
 herein and have been unable to resolve this dispute. Discussions have conclusively ended in an
 impasse, leaving an open issue for the Court to resolve.

                                                            /s/ Corinna Chandler
                                                            Corinna Chandler



                                 CERTIFICATE OF SERVICE

        I hereby certify that I have served or caused the foregoing to be served on all counsel of
 record via the Court’s CM/ECF system on this 5th day of March 2019.

                                                            /s/ Corinna Chandler
                                                            Corinna Chandler




 Motion to Compel Production                                                                Page 4
